DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed January 20, 2021, has been entered.  Claims 1, 14, and 18 have been amended as requested.  Claims 4 and 17 have been cancelled.  Thus, the pending claims are 1-3, 5-16, and 18-20 with claims 14-16 being withdrawn as non-elected. 
  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 and 17-19 of U.S. Patent No. 10,066,345 issued to Spittle et al. in view of US 2012/0258811 issued to Tetrault et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to select a polymer coating for the generic coating of the patented .  
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,066,345 issued to Spittle et al. in view of US 2012/0258811 issued to Tetrault et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to select a support layer comprising soil, stone, gravel, sand, or concrete.  See Tetrault, which teaches an artificial turf installed on a foundation comprising ground (i.e., soil), stone, gravel, sand, cement (i.e., concrete), or rubber (section [0016]).  
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,066,345 issued to Spittle et al. in view of US 2012/0258811 issued to Tetrault et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to add cork particles to the coated infill particles for an artificial turf.  See Tetrault, which teaches an artificial turf comprising polymer coated infill particles and resilient infill particles, which may be cork particles (abstract and section [0223]).  
Claims 18-20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, and 9 of U.S. Patent No. 10,066,345 issued to Spittle et al.  See section 6 of the last Office action (Non-Final Rejection mailed October 20, 2020).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully encompass the present claims.



Allowable Subject Matter
Claims 1-3, 5-13, and 18-20 contain allowable subject matter. Specifically, the prior art fails to teach or suggest an artificial turf field system as recited in claims 1 and 18, wherein at least a portion of the porous particles are at least partially covering in a polymer coating and wherein the porous particles have varying amounts of their outer surfaces covering by the coating, such that the porous particles are configured to have a dynamic range of water evaporation time when the pores of the porous particles are filled with water.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 16, 2021